NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                        2007-1213


                                  KENNETH A. SLABY,

                                                      Plaintiff-Appellee,

                                            v.


                  LON G. BERNDT and BERLON INDUSTRIES, L.L.C.,

                                                      Defendants-Appellants,

                                           and

                MARK A. KYLE, PETERSON IMPLEMENT, INC.,
       MDMA EQUIPMENT DEALERS, INC., and HEHLI-VOLD CORPORATION,

                                                      Defendants.


        Michael T. Hopkins, IP Special Counsel, Ltd., of Milwaukee, Wisconsin, argued for
plaintiff-appellee.

      Joseph T. Leone, DeWitt Ross & Stevens, S.C., of Madison, Wisconsin, argued for
defendants-appellants. With him on the brief was Joseph A. Ranney.

Appealed from: United States District Court for the Western District of Wisconsin

Judge John C. Shabaz
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                     2007-1213


                               KENNETH A. SLABY,

                                                     Plaintiff-Appellee,

                                          v.

                 LON G. BERNDT and BERLON INDUSTRIES, L.L.C.,

                                                     Defendants-Appellants,

                                         and

               MARK A. KYLE, PETERSON IMPLEMENT, INC.,
      MDMA EQUIPMENT DEALERS, INC., and HEHLI-VOLD CORPORATION,

                                                     Defendants.

                                  Judgment
ON APPEAL from the       UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WISCONSIN

in CASE NO(S).           06-CV-250

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, GAJARSA, and PROST, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT


DATED: November 14, 2007                       /s/ Jan Horbaly
                                               Jan Horbaly, Clerk